DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 13, 19 are objected to because of the following informalities: 
Claim 1, line 17, “imaging information” should read “the imaging information”.
Claim 2, line 6, “genome-related information” should read “the genome-related information”.
Claim 13, line 19, “imaging information” should read “the imaging information”.
	Claim 19, line 4, “single cells” should read “the single cells”
	Claim 19, line 6, “single cell” should read “the single cell”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compartment-preparing portion”, “nondestructive measurement information- and imaging information-measuring portion”; “hybridized complex-forming portion”; “amplified product-producing portion”; and “nondestructive measurement information- and genome-related information-detecting portion” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "nondestructive measurement information" in line 27.  There is insufficient antecedent basis for this limitation in the claim. It is uncertain the "nondestructive measurement information" from the “integrally detecting…” step in line 27 is identical to the "nondestructive measurement information" from the “detecting both…” step in line 17.
Claims 1-12 inherit and do not remedy the deficiencies of independent claim 1.

Claim 12, which is dependent upon claim 8, recites the limitation "the first hybridize region" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 13 recites the limitation "nondestructive measurement information" in line 30-31.  There is insufficient antecedent basis for this limitation in the claim. It is uncertain the "nondestructive measurement information" from the “nondestructive measurement information- and genome-related 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication No. US 2018/0088112 A1 by Fan et al. (hereinafter “Fan”).

Regarding claim 1, Fan teaches a method for integrally detecting nondestructive measurement information and genome-related information of single cells (Abstract “Some embodiments disclosed herein provide a plurality of compositions each comprising a protein binding reagent conjugated with an oligonucleotide. The oligonucleotide comprises a unique identifier for the protein binding reagent it is conjugated with, and the protein binding reagent is capable of specifically binding to a protein target. Further disclosed are methods and kits for quantitative analysis of a plurality of protein targets in a sample and for simultaneous quantitative analysis of protein and nucleic acid targets in a sample”; para [0492]-[0493] “Some embodiments disclosed herein provide methods of simultaneous quantitative analysis of a plurality of protein targets and a plurality of nucleic acid target molecules in a sample using 
preparing a plurality of compartments containing a single cell or a derivative thereof (para [0493]), a first bead(s) (para [0508] “Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers.”; note the first bead “is a particle cleavably linked to a first barcode nucleic acid corresponding to each imaging information or an organism containing a first barcode nucleic acid corresponding to each imaging information”, according to para [0021] of instant specification), and a second bead(s) per compartment (para [0508] “The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520.”), wherein each first bead is a particle cleavably linked to a first barcode nucleic acid corresponding to each imaging information or an organism containing a first barcode nucleic acid corresponding to each imaging information (para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers…The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means”; para [0487] “the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”; para [0510] “the number of unique barcode sequences for each unique identifier and/or each nucleic acid target molecule indicates the quantity of each protein target and/or each nucleic acid target molecule in the sample.”; note a protein binding agent is conjugated to a unique identifier and a fluorescent moiety, which both indicate the presence of target protein of said protein binding agent in the single cell sample), and imaging information of the first bead(s) in each compartment can be clearly distinguished from each other (para [0487]), and the second bead(s) is linked to a plurality of second barcode nucleic acids hybridizable with a genome-related nucleic acid 
detecting both nondestructive measurement information of the single cell and imaging information of the first bead(s) and associating the nondestructive measurement information of the single cell with the imaging information of the first bead(s) before preparation of each compartment or in each compartment (para [0508] “Next, the protein binding reagents can be incubates with a sample containing a plurality of cells 510. The different protein binding reagents can specifically bind to proteins on the cell surface, such as a cell marker, a B-cell receptor, a T-cell receptor, an antibody, a major histocompatibility complex, a tumor antigen, a receptor, or any combination thereof. Unbound protein binding reagents can be removed, e.g., by washing the cells with a buffer. The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520… The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530”; para [0487] “the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”; para [0510] “the number of unique barcode sequences for each unique identifier and/or each nucleic acid target molecule indicates the quantity of each protein target and/or each nucleic acid target molecule in the sample.”; note imaging information of single cells bound by fluorescent moiety-conjugated protein binding agent and thus the presence of target protein prior to cell lysis are acquired during fluorescent based flow cytometry); 

producing an amplified product derived from the hybridized complex (para [0508] “Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence. A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the cellular mRNA 530 and the oligonucleotides 525 using the cellular mRNA 530 and the oligonucleotides 525 as templates. The extension products produced by the reverse transcriptase can be subject to amplification and sequencing.”); 
and integrally detecting nondestructive measurement information and genome-related information in the single cell using an expression pattern of the amplified product as an index (para [0508] “Sequencing reads can be subject to demultiplexing of a cell label, a barcode sequence (e.g., a molecular label), gene identity, antibody specific oligo identity, etc., which can give rise to a digital representation of protein and gene expression of each single cell in the sample.”; note the presence of target protein prior to lysis is reflected by the results of amplification of oligonucleotides 525 conjugated to protein binding target, and the genome-related information is acquired from the amplification of cellular mRNA 530 released after cell lysis).

Regarding claim 2, Fan teaches the method according to claim 1, wherein nondestructive measurement information of the single cell is detected using an expression pattern of a first amplified product derived from a hybridized complex of the first barcode nucleic acid with the second barcode 

Regarding claim 3, Fan teaches a method according to claim 1, which is characterized by at least any one of (a) to (c): (a) the number of the first beads per compartment is plural, (b) the number of the second beads per compartment is one, (c) the compartment is in a form of a well, a droplet, or a gel particle (para [0508] “The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520.”; note the compartment is in form of a microwell).



Regarding claim 5, Fan teaches the method according to claim 1, wherein the nondestructive measurement information is based on at least one piece of measurement information selected from fluorescence (para [0498] “In some embodiments, the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”).

Regarding claim 8, Fan teaches the method according to claim 1, wherein each of the plurality of second barcode nucleic acids linked to the second bead(s) comprises a second common barcode region which is in common with each other (para [0508] “Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences).”), 
a second unique barcode region which can be clearly distinguished from each other (para [0508] “Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences).”; para [0512] “each of the plurality of oligonucleotide probes comprises a target binding region, a barcode sequence (e.g., a molecular label sequence), wherein the barcode sequence is selected from a diverse set of unique barcode sequences (e.g., molecular label sequences)”), 
and a second hybridize region hybridizable with the genome-related nucleic acid or the first barcode nucleic acid (para [0508] “each oligonucleotide probe can comprise a target binding region, for 

Regarding claim 9, Fan teaches the method according to claim 8, wherein sequence information of the second common barcode region becomes an index for identifying the single cell or a derivative thereof existing in the compartment (para [0508] “Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences)…Sequencing reads can be subject to demultiplexing of a cell label, a barcode sequence (e.g., a molecular label), gene identity, antibody specific oligo identity, etc., which can give rise to a digital representation of protein and gene expression of each single cell in the sample.”; para [0321] “a cell label can comprise a nucleic acid sequence that provides information for determining which target nucleic acid originated from which cell. In some embodiments, the cell label is identical for all barcodes attached to a given solid support (e.g., bead), but different for different solid supports (e.g., beads).”).

Regarding claim 10, Fan teaches the method according to claim 8, wherein sequence information of the second unique barcode region becomes an index for identifying the genome-related nucleic acid (para [0508] “Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences)…Sequencing reads can be subject to demultiplexing of a cell label, a barcode sequence (e.g., a molecular label), gene identity, antibody specific oligo identity, etc., which can give rise to a digital representation of protein and gene expression of each single cell in the sample.”).



Regarding claim 12, Fan teaches the method according to claim 8, wherein the second hybridize region comprises the first hybridize region or a nucleic acid complementary to the genome-related nucleic acid (para [0508] “each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence…Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence”; para [0308] “a target-binding region can comprise an oligo(dT) sequence which can interact with poly(A) tails of mRNAs”).

Regarding claim 13, Fan teaches a system (Fig. 8) for integrally detecting nondestructive measurement information and genome-related information of single cells (Abstract; para [0007]), the system comprising: 
a compartment-preparing portion (para [0566]-[0567] “Microfluidics Workflow…Cells 710 and the control particles 740 can be then separated using a microfluidics device into a plurality of compartments, such as droplets 745 a, 745. Each droplet 745 a, 745 b can include one cell 710 or one control particle 740 and a hydrogel bead 720 a, 720 b.”), 
wherein each first bead is a particle cleavably linked to a first barcode nucleic acid corresponding to each imaging information or an organism containing a first barcode nucleic acid corresponding to each imaging information (para [0568] “The oligonucleotides 725 conjugated to the antibody 705 can be detached from the antibody 705 using chemical, optical or other means.”; para [0007] “Some embodiments disclosed herein provide methods of quantitative analysis of a plurality of 
and imaging information of the first bead(s) in each compartment can be clearly distinguished from each other (para [0498] “In some embodiments, the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”), 
and the second bead(s) is linked to a plurality of second barcode nucleic acids hybridizable with a genome-related nucleic acid corresponding to a cell genome or an expressed product thereof or the first barcode nucleic acid (para [0568] “Each bead 720 a, 720 b can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences). In some embodiments, each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence”; para [0498] “In some embodiments, the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”); 
a nondestructive measurement information- and imaging information-measuring portion which measures both nondestructive measurement information of the single cell and imaging information of the first bead(s) and associates the nondestructive measurement information of the single cell with the imaging information of the first bead(s) before preparation of each compartment or in each compartment (para [0567] “Cells 710 and the control particles 740 can be then separated using a microfluidics device into a plurality of compartments, such as droplets 745 a, 745. Each droplet 745 a, 745 b can include one cell 710 or one control particle 740 and a hydrogel bead 720 a, 720 b.”); 

an amplified product-producing portion which produces an amplified product derived from the hybridized complex (para [0569] “After breaking up the droplets 745 a, 745 b, the extension products produced by the reverse transcriptase can be pooled and subject to amplification and sequencing.”); 
and a nondestructive measurement information- and genome-related information-detecting portion which integrally detects nondestructive measurement information and genome-related information in the single cell using an expression pattern of the amplified product as an index (para [0568]-[0569] “The oligonucleotides 725 conjugated to the antibody 705 can be detached from the antibody 705 using chemical, optical or other means. The cell 710 can be lysed 735 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 730…A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the cellular mRNA 730 and the oligonucleotides 725 using the cellular mRNA 730 and the oligonucleotides 725 as templates…After breaking up the droplets 745 a, 745 b, the extension products produced by the reverse transcriptase can be pooled and subject to amplification and sequencing. Sequencing reads can be subject to demultiplexing of cell label, molecular 

Regarding claim 14, Fan teaches the system according to claim 13, wherein the nondestructive measurement information- and imaging information- measuring portion comprises at least one selected from a microscope and a flow cytometer (para [0498]).

Regarding claim 15, Fan teaches a combination of a first bead(s) and a second bead(s) for integrally detecting nondestructive measurement information and genome-related information of single cells (Abstract; para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers…The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520…The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means. The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530. Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence. A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the cellular mRNA 530 and the oligonucleotides 525 using the cellular mRNA 530 and the oligonucleotides 525 as templates. The extension products produced by the reverse transcriptase can be subject to amplification and sequencing. Sequencing reads can be subject to demultiplexing of a cell label, a barcode sequence (e.g., a molecular label), gene identity, antibody specific oligo identity, etc., which can give rise to a digital representation of protein and gene expression of each single cell in the sample.”), 

the second bead(s) is linked to a plurality of second barcode nucleic acids hybridizable with a genome-related nucleic acid corresponding to a cell genome or an expressed product thereof or the first barcode nucleic acid (para [0508] “each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence…Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence.”), 
nondestructive measurement information of a single cell can be detected using an expression pattern of a first amplified product derived from a hybridized complex of the first barcode nucleic acid with the second barcode nucleic acid as an index (para [0508] “Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence. A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the cellular mRNA 530 and the oligonucleotides 525 using the cellular mRNA 530 and the oligonucleotides 525 as templates. The extension products produced by the reverse transcriptase can be subject to amplification and sequencing. Sequencing reads can be subject to demultiplexing of a cell label, a barcode sequence (e.g., a molecular label), gene identity, antibody specific oligo identity, etc., which can give rise to a digital representation of protein and gene expression of each single cell in the sample.”), 
and genome-related information of the single cell can be detected using an expression pattern of a second amplified product derived from a hybridized complex of the genome-related nucleic acid with the second barcode nucleic acid as an index (para [0508] “Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the 

Regarding claim 16, Fan teaches a detecting agent comprising a first bead(s) (Abstract; para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers.”), which is used together with a second bead(s) (para [0508] “The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520. Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences)”) for integrally detecting nondestructive measurement information and genome-related information of single cells (para [0508] “The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means. The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530. Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence. A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the cellular mRNA 530 and the oligonucleotides 525 using the cellular mRNA 530 and the oligonucleotides 525 as templates. The extension products produced by the 
wherein the first bead(s) is a particle(s) cleavably linked to a first barcode nucleic acid corresponding to each imaging information or an organism(s) containing a first barcode nucleic acid corresponding to each imaging information (para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers…The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means.”; para [0498] “the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”), 
the second bead(s) is linked to a plurality of second barcode nucleic acids hybridizable with a genome-related nucleic acid corresponding to a cell genome or an expressed product thereof or the first barcode nucleic acid (para [0508] “Each bead can comprise a plurality of oligonucleotide probes each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence. The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means. The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530. Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence.”), 
nondestructive measurement information of a single cell can be detected using an expression pattern of a first amplified product derived from a hybridized complex of the first barcode nucleic acid with the second barcode nucleic acid as an index, and genome-related information of the single cell can be detected using an expression pattern of a second amplified product derived from a hybridized 

Regarding claim 17, Fan teaches a detecting agent comprising a second bead(s) (Abstract; para [0508] “The cells with the protein binding reagents can be then separated into a plurality of compartments, such as a microwell array, wherein a single compartment 515 is sized to fit a single cell and a single bead 520. Each bead can comprise a plurality of oligonucleotide probes, which can comprise a cell label that is common to all oligonucleotide probes on a bead, and barcode sequences (e.g., molecular label sequences”) which is used together with a first bead(s) (para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers”) for integrally detecting nondestructive measurement information and genome-related information of single cells (para [0508] “The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means. The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530. Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence. A reverse transcriptase can be used to extend the oligonucleotide probes hybridized to the 
wherein the first bead(s) is a particle(s) cleavably linked to a first barcode nucleic acid corresponding to each imaging information or an organism(s) containing a first barcode nucleic acid corresponding to each imaging information (para [0508] “each comprising a protein binding reagent, such as an antibody, is provided. Different protein binding reagents, such as antibodies, which bind to different protein targets are conjugated with different unique identifiers…The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means.”; para [0498] “the protein binding reagents can be additionally conjugated with fluorescent molecules to enable flow sorting of cells into individual compartments.”), 
the second bead(s) is linked to a plurality of second barcode nucleic acids hybridizable with a genome-related nucleic acid corresponding to a cell genome or an expressed product thereof or the first barcode nucleic acid (para [0508] “Each bead can comprise a plurality of oligonucleotide probes each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence. The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means. The cell can be lysed 535 to release nucleic acids within the cell, such as genomic DNA or cellular mRNA 530. Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence.”), 
nondestructive measurement information of a single cell can be detected using an expression pattern of a first amplified product derived from a hybridized complex of the first barcode nucleic acid with the second barcode nucleic acid as an index (para [0508] “Cellular mRNA 530, oligonucleotides 525 

Regarding claim 18, Fan teaches the method according to claim 1, and further teaches a method for classifying a test cell, based on nondestructive measurement information in the test cell, using a classification model obtained based on the nondestructive measurement information and the genome-related information integrally detected by the method according to claim 1 (para [0919]-[0921] “This example demonstrates simultaneous digital measurements of protein and mRNA content by massively 

Regarding claim 19, Fan teaches the method for integrally detecting nondestructive measurement information and genome-related information of single cells according to claim 1, and further teaches a method for obtaining nondestructive measurement information and genome-related information of single cells for a test substance (para [0011] “Some embodiments disclosed herein provide methods of identifying a biomarker in a sample comprising: providing a sample comprising a plurality of protein targets and a plurality of nucleic acid target molecules; providing a plurality of compositions each comprising a protein binding reagent conjugated with an oligonucleotide, wherein the oligonucleotide comprises a unique identifier for the protein binding reagent that it is conjugated therewith, and the protein binding reagent is capable of specifically binding to at least one of the plurality of protein targets; contacting the plurality of compositions with the sample for specific binding with the plurality of protein targets; removing unbound compositions; providing a plurality of oligonucleotide probes, wherein each of the plurality of oligonucleotide probes comprises a target 

Regarding claim 20, Fan teaches the method according to claim 19, and teaches a method for screening a test substance, using the nondestructive measurement information and the genome-related information of the single cell for the test substance obtained by the method according to claim 19 (para [0011]; note biomarker is identified based on the quantity of protein targeting and the target nucleic acid from single cells).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, in view of WIPO Patent Publication No. WO 2016/191533 A1 to Sims et al. (hereinafter “Sims”).

Regarding claim 6, Fan teaches the method according to claim 1, wherein each first barcode nucleic acid in the first bead(s) contains a barcode region and a first hybridize region hybridizable with the second barcode nucleic acid (para [0208] “The oligonucleotide can comprise a barcode sequence (e.g., a molecular label sequence), a poly(A) tail, or a combination thereof.”; para [0508] “The oligonucleotides 525 conjugated to the antibody can be detached from the antibody using chemical, optical or other means…each oligonucleotide probe can comprise a target binding region, for example, a poly(dT) sequence…Cellular mRNA 530, oligonucleotides 525 or both can be captured by the oligonucleotide probes on bead 520, for example, by hybridizing to the poly(dT) sequence.”), but fails to teach the barcode region is a first common barcode region which is common in the first bead(s) corresponding to same imaging information. 
Sims teaches a method for integrally detecting cell information and genome-related information of single cells, the method comprising: preparing a plurality of compartments (para [0005] “In an aspect, the disclosure provides for a device or system comprising…(a) one or more mRNA capture beads; (b) one or more cell-identifying optical barcodes; (c) a plurality of chambers, microchambers, or microwells comprising one or more mRNA capture beads and/or one or more cell-identifying optical barcodes; and 


Regarding claim 7, Fan, in view of Sims, teaches the method according to claim 6, and Sims teaches the sequence information of the first common barcode region becomes an index for identifying measurement information of the single cell (para [00113]-[00114] “Read 1 of the single cell RNA-Seq data contains a cell-identifying barcode sequence followed by poly(dT)… Reads with identical addresses were collapsed to a single molecule. In addition, reads with identical cell-identifying barcodes, genes, mapping positions, and with UMIs having a Hamming distance less than or equal to two were collapsed to a single molecule”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sequence information of the first common barcode region becomes an index for identifying nondestructive measurement information of the single cell by combining the methods of Fan and Sims, for predictable results, e.g. simplify the cell information barcoding. See MPEP 2143 (I)D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637